Name: Commission Regulation (EEC) No 751/89 of 22 March 1989 fixing the specific levies on beef and veal from Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 80/56 Official Journal of the European Communities 23 . 3. 89 COMMISSION REGULATION (EEC) No 751/89 of 22 March 1989 fixing the specific levies on beef and veal from Portugal down detailed implementing rules and fixes the specific levies applicable to trade in beef and veal in the case of Portugal ; Whereas, in the light of the arrangements set out in Regulation (EEC) No 588/86, the specific levies appli ­ cable in respect of the beef and veal imports concerned should be as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 272 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Articles 10 ( 1 ), 11 (1 ) and 12 (8) thereof, Whereas in accordance with Article 272 ( 1 ) and (2) of the Act of Accession the arrangements applicable, during the first stage, by the Community as constituted at 31 December 1985 in respect of imports of products from Portugal must be those that it applied to Portugal before accession, account being taken of any price alignment that may have taken place during the first stage ; whereas the levies in question should therefore be fixed ; Whereas Commission Regulation (EEC) No 588/86 (3), as last amended by Regulation (EEC) No 441 /89 (4), lays HAS ADOPTED THIS REGULATION : Article 1 The specific levies applicable in the case of imports from Portugal into the Community as constituted at 31 December 1985 shall be as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. (2) QJ No L 61,-4. 3 . 1989, p. 43. 0 OJ No L 57, 1 . 3 . 1986, p . 45. 0 OJ No L 51 , 23. 2. 1989, p . 10 . 23 . 3 . 89 Official Journal of the European Communities No L 80/57 ANNEX to the Commission Regulation of 22 March 1989 fixing the specific levies on imports of beef and veal from Portugal (ECU/100 kg) CN code Amount of thespecial levies 0102 90 10 35,21 010290 31 35,21 0102 90 33 35,21 0102 90 35 35,21 0102 90 37 35,21 0201 10 10 66,43 0201 10 90 66,43 0201 20 21 66,43 0201 20 29 66,43 0201 20 31 53,14 0201 20 39 53,14 0201 20 51 79,72 0201 20 59 79,72 0201 20 90 99,65 0201 30 114,26 0202 10 00 59,79 0202 20 10 59,79 0202 20 30 47,83 0202 20 50 74,40 0202 20 90 89,68 0202 30 10 74,40 0202 30 50 74,40 0202 30 90 102,97 0206 10 95 114,26 0206 29 91 102,97 0210 20 10 99,65 0210 2090 114,26 0210 90 41 114,26 0210 90 90 114,26 1602 50 10 114,26 1602 90 61 114,26